DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to amendments entered on June 21, 2019 for the patent application 16/463,294 filed on May 22, 2019. Claims 1-15 are cancelled. Claims 16-28 are new. Claims 16-28 are pending. 

Drawings
Regarding FIGS. 1 and 8, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 1 and 8 from complying with 37 CFR 1.84(a)(1).

Regarding FIGS. 1 and 8, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS. 1 and 8 from complying with 37 CFR 1.84(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16-28 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are replete with indefinite recitations, inconsistent terminology, and generally confusing language that does not apprise the person of ordinary skill in the art what exactly it is that the applicant intends to claim as their invention. Listed below are further examples of such indefinite language. Due to the number and complexity of such instances, this list is merely representative and is not necessarily comprehensive. The Examiner respectfully requests the Applicant to amend the claims to clarify the language.

Claims 16, 17, 21-23, and 25-27 recite the limitation “the virtual environment.” The limitation is not properly introduced in claim 16 or 26, respectively. As such, the limitation is lacking antecedent basis. Therefore, claims 16, 17, 21-23, and 25-27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 17-25, 27 and 28 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 16 or 26.

Claim 16, and substantially similar limitations in claims 18 and 19, recites the limitation “the predetermined signature.” The limitation “a predetermined firing-triggering signature,” is originally introduced in claim 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the predetermined firing-triggering signature”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 16. Therefore, claims 16, 18 and 19 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 17-25 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 16.

Claim 17 recites the limitations “the bullet drop” and “the bullet drop correction adjustment device.” The limitations are not properly introduced in claim 16 or 17. As such, the limitations are lacking 

Claim 18 recites the limitation “an audio recording.” The limitation is originally introduced in claim 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[an]] the audio recording”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 16. Therefore, claim 18  is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 21, and substantially similar limitations in claims 22 and 27, recites the limitation “at least one control station.” The limitation “a control station,” is originally introduced in claims 16 and 26, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the control station”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 16 or 26. Therefore, claims 21, 22 and 27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 22-25 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 21.

Claim 21, and substantially similar limitations in claim 27, recites the limitation “at least one firing-simulation scope.” The limitation “a firing-simulation scope,” is originally introduced in claims 16 and 26, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the firing-simulation scope”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 16 or 26. Therefore, claims 21 and 27 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 22-25 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 21.
“electronic circuitry.” The limitation “an electronic system,” is originally introduced in claim 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the electronic system”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 16. Therefore, claim 21 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 22-25 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 21.

Claim 21 further recites the limitation “the firing triggering detection signal.” The limitation is not properly introduced in claim 16 or 21. As such, the limitations are lacking antecedent basis. Therefore, claim 21 is further rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 22-25 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 21.

Claim 22, and substantially similar limitations in claim 25, recites the limitation “the solider.” The limitation is not properly introduced in claim 16, 21 or 22. As such, the limitations are lacking antecedent basis. Therefore, claims 22 and 25 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 23-25 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 22.

Claim 22 also recites the limitations “the moment,” “the triggering of firing,” “the axis of sight,” “ the firing triggering detection signal,” the first adjustment setting,” and “the set of firing tables.” The limitations are not properly introduced in claim 16, 21 or 22. As such, the limitations are lacking antecedent basis. Therefore, claim 22 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
Claim 23 recites the limitations “a distance travelled” and “a simulated bullet.” The limitations are 
originally introduced in claim 22. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the distance travelled” and “[[a]] the simulated bullet”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 22. Therefore, claim 23 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 24 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 23. 

Claim 23 also recites the limitation “the simulation scope.” The limitation “a firing-simulation scope,” is originally introduced in claim 16. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the firing-simulation scope”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 16. Therefore, claims 23 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 24 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 23.

Claim 23 further recites the limitations “the axis of sight,” and “ the firing triggering detection signal.” The limitations are not properly introduced in claim 16 or 21-23. As such, the limitations are lacking antecedent basis. Therefore, claim 23 is further rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 24 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 23.

Claim 24 recites the limitation “the set of firing tables supplies” and “the simulated environment.” The limitations are not properly introduced in claim 16 or 21-24. As such, the limitations are lacking antecedent basis. Therefore, claim 24 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing 
Claim 24 also recites the limitations “a distance travelled,” “a simulated bullet,” and “bullet-drop data.” The limitations are originally introduced in claims 22 and 23, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the distance travelled,” “[[a]] the simulated bullet” and “the bullet-drop data”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 22 and 23. Therefore, claim 24 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 26 recites the limitation “the windage correction adjustment device.” The limitation “a device for adjusting windage correction,” is originally introduced in claim 26. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the device for adjusting windage correction ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 26. Therefore, claims 26 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 27 and 28 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 26.

Claim 27 recites the limitations “at least one control station,” “at least one firing-simulation scope” and “one control station.” The limitations “a control station” and “a firing-simulation scope,” are originally introduced in claim 26. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the control station,” “the firing-simulation scope” and “[[one]] the control station”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 26. Therefore, claim 27 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

“the simulation scope” and “one said simulation scope.” The limitation “a firing-simulation scope,” is originally introduced in claim 26. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the firing-simulation scope” and “[[one]] said firing-simulation scope”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 26. Therefore, claim 27 is also rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
There is no prior art of record teaching the claimed limitations to “obtain an audio recording made in real time by the microphone; compare the audio recording with a predetermined firing-triggering signature with the rifle; and transmit, to the control station via the connection interface, when the audio recording matches the predetermined signature, a firing triggering detection signal associated with inertial measurements supplied by the first inertial measurement unit and with a first adjustment setting supplied by the windage correction adjustment device, so as to enable the control station to determine a firing trajectory in the virtual environment.” The closest prior art of record is Lagettie, et al. (US 2011/0207089). Therefore, claims 16-28 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 16-28 stand rejected under 35 U.S.C. § 112 (b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715